Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Gross Assets at 1/31/2013 Amount of Bond Required Pursuant to Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund $982,979,461 $1,000,000 Dreyfus Appreciation Fund, Inc. $5,729,116,170 $2,500,000 Dreyfus BASIC Money Market Fund, Inc. $319,607,578 $750,000 Dreyfus BASIC U.S. Mortgage Securities Fund $55,438,508 $400,000 Dreyfus Cash Management $28,167,392,654 $2,500,000 Dreyfus Growth and Income Fund, Inc. $572,729,080 $900,000 Dreyfus High Yield Strategies Fund $420,717,348 $750,000 Dreyfus Intermediate Municipal Bond Fund, Inc. $980,464,656 $1,000,000 Dreyfus Liquid Assets, Inc. $910,938,891 $1,000,000 Dreyfus MidCap Index Fund $2,849,616,680 $1,900,000 Dreyfus Municipal Bond Opportunity Fund $496,288,177 $750,000 Dreyfus Municipal Cash Management Plus $792,061,709 $1,000,000 Dreyfus Municipal Income, Inc. $292,653,766 $750,000 Dreyfus Municipal Money Market Fund, Inc. $537,895,038 $900,000 Dreyfus New Jersey Municipal Bond Fund, Inc. $617,766,280 $900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. $247,930,654 $600,000 Dreyfus New York AMT-Free Municipal Bond Fund $451,528,973 $750,000 Dreyfus New York AMT-Free Municipal Money Market Fund $169,682,281 $600,000 Dreyfus New York Municipal Cash Management $356,667,545 $750,000 Dreyfus New York Tax Exempt Bond Fund, Inc. $1,414,077,364 $1,250,000 Dreyfus Research Growth Opportunity Fund, Inc. $1,006,185,106 $1,250,000 Dreyfus Short-Intermediate Government Fund $130,233,148 $525,000 Dreyfus Strategic Municipal Bond Fund, Inc. $585,463,985 $900,000 Dreyfus Strategic Municipals, Inc. $795,154,420 $1,000,000 Dreyfus Treasury & Agency Cash Management $18,071,562,217 $2,500,000 Dreyfus Treasury Prime Cash Management $33,107,526,876 $2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund $95,954,579 $450,000 Dreyfus U.S. Treasury Long Term Fund $85,488,913 $450,000 Dreyfus Worldwide Dollar Money Market Fund, Inc. $304,588,003 $750,000 General California Municipal Money Market Fund $297,420,198 $750,000 General Money Market Fund, Inc. $14,737,369,533 $2,500,000 General New York Municipal Money Market Fund $263,884,805 $750,000 SHORT-INTERMEDIATE MUNI BOND FUND $591,460,845 $900,000 The Dreyfus Fund Incorporated $1,060,477,364 $1,250,000 The Dreyfus Socially Responsible Growth Fund, Inc. $226,089,713 $600,000 The Dreyfus Third Century Fund, Inc. $262,167,250 $750,000 Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 CitizensSelect Funds CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund GROUP TOTAL: $691,256,199 $900,000 Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund GROUP TOTAL: $1,691,536,127 $1,500,000 Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund GROUP TOTAL: $130,273,536 $525,000 Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Fund GROUP TOTAL: $21,150,793,234 $2,500,000 ADVANTAGE FUNDS, INC. Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus International Value Fund Dreyfus MidCap Value Fund Dreyfus Small Company Value Fund Dreyfus Strategic Value Fund Dreyfus Structured Mid Cap Fund Dreyfus Technology Growth Fund Dreyfus Total Return Advantage Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Global Alpha Fund GLOBAL REAL RETURN FUND OPPORTUNISTIC U.S. STOCK FUND TOTAL EMERGING MARKETS FUND GROUP TOTAL: $4,403,687,982 $2,500,000 DREFYSU INSTITUTIONAL CASH ADVANTAGE FUNDS Dreyfus Institutional Cash Advantage Fund GROUP TOTAL: $21,181,587,565 $2,500,000 Dreyfus Investment Funds /STANDISH GLOBAL FIXED INCOME FUND /Standish Intermediate Tax Exempt Bond Fund /The Boston Company Emerging Markets Core Equity Fund /The Boston Company Small/Mid Cap Growth Fund Dreyfus/Newton International Equity Fund Dreyfus/TBCAM Small Cap Growth Fund Dreyfus/TBCAM Small Cap Value Fund GROUP TOTAL: $2,292,094,297 $1,700,000 Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short-Term Income Fund GROUP TOTAL: $2,284,237,265 $1,700,000 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus Stock Index Fund, Inc. GROUP TOTAL: $6,008,509,595 $2,500,000 Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund Dreyfus Emerging Markets Fund GROUP TOTAL: $1,080,088,571 $1,250,000 DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund GROUP TOTAL: $9,406,654,072 $2,500,000 DREYFUS INSTITUTIONAL RESERVES FUNDS Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund GROUP TOTAL: $5,098,090,438 $2,500,000 Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 GROUP TOTAL: $683,304,912 $900,000 The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund Dreyfus US Treasury Reserves GROUP TOTAL: $6,064,248,314 $2,500,000 DREYFUS LAUREL FUNDS TRUST Drey. Equity Income Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund Dreyfus Limited Term High Yield Fund GROUP TOTAL: $7,309,865,272 $2,500,000 The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC New York Municipal Money Market Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 GROUP TOTAL: $121,362,432 $525,000 Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municpal Bond Fund Dreyfus BASIC Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund GROUP TOTAL: $846,821,232 $1,000,000 Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series GROUP TOTAL: $172,108,102 $600,000 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus California AMT-Free Municipal Bond Fund, Inc. GROUP TOTAL: $1,246,455,614 $1,250,000 Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund GROUP TOTAL: $847,131,925 $1,000,000 DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus Large Cap Equity Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Dreyfus Large Cap Growth Fund Dreyfus Satellite Alpha Fund GROUP TOTAL: $1,662,405,725 $1,500,000 Dreyfus Manager Funds I Dreyfus S&P Stars Opportunities Fund GROUP TOTAL: $107,034,083 $525,000 Dreyfus Managers Funds II Dreyfus Balanced Opportunity Fund GROUP TOTAL: $257,863,734 $750,000 DREYFUS OPPORTUNITY FUNDS Dreyfus Natural Resources Fund GROUP TOTAL: $26,178,006 $300,000 Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund GROUP TOTAL: $278,228,937 $750,000 DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. Dreyfus Worldwide Growth Fund GROUP TOTAL: $626,778,956 $900,000 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus California AMT Tax-Free Cash Management Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 GROUP TOTAL: $2,893,716,944 $1,900,000 DREYFUS VARIABLE INVESTMENT FUND Appreciation Portfolio Developing Leaders Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio GROUP TOTAL: $1,259,505,829 $1,250,000 General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund GROUP TOTAL: $4,324,805,467 $2,500,000 General Municipal Money Market Funds, Inc. General Municipal Money Market Fund GROUP TOTAL: $873,859,475 $1,000,000 BNY MELLON FUNDS TRUST BNY Mellon Bond Fund BNY MELLON CORPORATE BOND FUND BNY MELLON FOCUSED EQUITY OPPORTUNITIES BNY Mellon Intermediate Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 BNY MELLON INTERNATIONAL EQUITY INCOME FUND BNY MELLON LARGE CAP MARKET OPPORTUNITIES FUND BNY Mellon Large Cap Stock Fund BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Money Market Fund BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY MELLON SMALL/MID CAP FUND BNY MELLON TAX-SENSITIVE LARGE CAP MULTI-STRATEGY FUND BNY Mellon U.S. Core Equity 130/30 Fund Mellon Balanced Fund Mellon Emerging Markets Fund Mellon Income Stock Fund Mellon International Fund Mellon Mid Cap Stock Fund Mellon Small Cap Stock Fund Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 GROUP TOTAL: $19,090,182,399 $2,500,000 Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Dreyfus Ohio Fund Dreyfus Pennsylvania Fund GROUP TOTAL: $1,231,752,800 $1,250,000 Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2013 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Strategic Funds, Inc. Dreyfus Conservative Allocation fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus New Leaders Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S.
